Case 1:18-ap-01127-MT         Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17              Desc
                              Main Document     Page 1 of 11


1    STEVEN T. GUBNER - Bar No. 156593
     RICHARD D. BURSTEIN - Bar No. 56661
 2   TALIN KESHISHIAN - Bar No. 201830
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Email:     sgubner@bg.law
                rburstein@bg.law
 6              tkeshishian@bg.law
 7   Attorneys for David Seror, Chapter 7 Trustee
 8                             UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10                               SAN FERNANDO VALLEY DISTRICT

11
     In re                                                Case No. 1:17-bk-10017-MT
12
     AKHOIAN ENTERPRISES, INC. dba MR.                    Chapter 7
13   ROOTER PLUMBING,
                                                          Adv. Case No. 1:18-ap-01127-MT
14                      Debtors.
     ______________________________________               TRUSTEE’S OPPOSITION TO MOTION (1)
15                                                        OBJECTING TO REMOVAL AND (2) TO
     AKHOIAN ENTERPRISES, INC. dba MR.                    REMAND ADVERSARY PROCEEDING
16   ROOTER PLUMBING,                                     TO STATE COURT PURSUANT TO 28
                                                          U.S.C. § 1452
17                          Plaintiff,
18   v.                                                   Date: April 3, 2019
                                                          Time: 10:00 a.m.
19   FIRST CITIZENS BANK & TRUST                          Place: Courtroom 302
     COMPANY, a North Carolina corporation; Kl,                  United States Bankruptcy Court
20   LLC, a California limited liability company;                21041 Burbank Blvd.
     KRAVITZ, LLC, a Delaware limited liability                  Woodland Hills, CA 91367
21   company; LOUIS KRAVITZ & ASSOCIATES,
     INC., a California corporation; KRAVITZ, INC.,
22   a California corporation; ASCENSUS, INC., a
     Delaware corporation; and DOES 1 through 20,
23   inclusive,
24                          Defendants.
25

26

27

28

                                                      1
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17               Desc
                                  Main Document     Page 2 of 11


1    TO THE HONORABLE MAUREEN A. TIGHE, UNITED STATES BANKRUPTCY JUDGE,

 2   DEFENDANTS AND THEIR COUNSEL OF RECORD, AND ALL OTHER INTERESTED

 3   PARTIES:

 4             David Seror, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of debtor Akhoian

 5   Enterprises, Inc. dba Mr. Rooter Plumbing (“Debtor”) hereby opposes (“Opposition”) the Notice of

 6   Motion and Motion (1) Objecting To Removal And (2) To Remand Adversary Proceeding To State

 7   Court Pursuant To 28 U.S.C. § 1452 [Dkt. 7] (“Motion”) filed by Debtor, John Akhoian and Tamar

 8   Akhoian (collectively the “Plaintiffs”) and the Plaintiffs’ Supplement to the Motion (“Supplement”).

 9             I.   NOTICE OF REMOVAL

10             On January 4, 2017, the Debtor initiated the instant bankruptcy case by filing a voluntary

11   bankruptcy petition under Chapter 7 of Title 11 of the United State Code in the United States

12   Bankruptcy Court for the Central District of California (“Bankruptcy Case”). Thereafter, David

13   Seror was appointed as Chapter 7 Trustee (“Trustee”), in which capacity he continues to serve.

14             On October 11, 2018, the Trustee filed his Motion to approve a settlement (“Settlement

15   Agreement”) reached between and executed by the Trustee and non-debtors John and Tamar

16   Akhoian (“Akhoians”) [Docket No. 74] (“Compromise Motion”). The Debtor was represented by its

17   bankruptcy counsel, David S. Hagen, with respect to negotiation of the Settlement Agreement. No

18   parties objected to the Compromise Motion, and it was approved by this Court pursuant to the Order

19   entered on November 13, 2018 [Docket No. 91] (“Compromise Order”).

20             Pursuant to the Settlement Agreement, attached as Exhibit 1 to the Compromise Motion,

21   among other things, the Trustee was authorized to retain and administer $160,000 of funds in a

22   previously undisclosed account in the name of the Debtor at First-Citizens Bank that had a total

23   balance of approximately $400,000 (“FCB1 Funds”), which account the Trustee first discovered in

24   or about March 2017, and which was turned over to the Trustee upon demand made by him on the

25   account holder. The Trustee had maintained, after analysis of all documentation with respect thereto,

26   that the entirety of the balance of the FCB Funds was property of the Estate; the Akhoians claimed

27   that the entirety of the FCB Funds was non estate retirement/profit sharing 401(k) funds for the

28   benefit of the Akhoians. The Settlement Agreement also provided that the Trustee ultimately will

                                                         2
     2058718
Case 1:18-ap-01127-MT           Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17               Desc
                                Main Document     Page 3 of 11


 1   retain $160,000 of the FCB Funds and an additional $25,000 in the event any of certain disputed

 2   claims to which the Debtor agreed to object1 were allowed in whole or in part after hearings on those

 3   claims objections. The Settlement Agreement provides for the timing and conditions precedent of

 4   disbursement by the Trustee of those portions of the FCB Funds not to be retained by the Trustee

 5   and the Trustee is in compliance therewith.

 6             On November 16, 2018, the Debtor and the Akhoians filed the Complaint

 7   (“Complaint”) commencing the State Court Action.2 The Complaint relates to the FCB Account,

 8   and asserts claims against defendants FCB and the Akhoians’ former counsel, Louis Kravitz

 9   (“Kravitz”) and various entities related to Kravitz, regarding the establishment of the Debtor’s

10   retirement plan. The Complaint alleges causes of action for professional negligence against the

11   defendants for their conduct alleged to have proximately caused the loss of the funds described

12   hereinabove. In addition, the Complaint mischaracterizes the conduct of the Trustee and fails to fully

13   disclose the material facts of the investigation and settlement undertaken in connection with the FCB

14   Funds. The Trustee asserts among other things that the claims contained in the Complaint may be

15   property of this Estate as they are certainly the subject of the Compromise Motion and this Court’s

16   Compromise Order and as they relate to the Trustee’s conduct, they must be adjudicated before this

17   Court.

18   ///

19

20   1
     Conversely, the Trustee agreed that such additional funds would be returned to the Akhoians in the
21 event such disputed claim were disallowed in their entirety. The Debtor’s Objections to claim 4
   [Dkt. no. 81] and to claims 7,8 and 9 [Dkt no. 78-80] were filed on November 9, 2018 and are set for
22 hearing on Dec 12, 2018. It appears that the Debtor has reached a stipulation on claim no. 4, which
   stipulation was approved by this Court on January 16, 2019.
23   2
     It appears that the defendants in the Complaint filed a prior action against the Plaintiffs on the
24
   guaranty, just 10 days prior to the Complaint on November 7, 2018. See Motion p. 8 ll:16-17. It is
   not entirely clear why Plaintiff’s initiated the Complaint as opposed to a cross complaint in the
25 existing action that defendants initiated less than two weeks earlier. Nevertheless, it appears that
   Plaintiff decided not to cross complain in the prior action. While the guaranty may not be related to
26 the bankruptcy case, the Plaintiff’s Complaint clearly is’ related’ because it arises out of the
   settlement approved by this Bankruptcy Court.
27

28

                                                       3
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                     Desc
                                  Main Document     Page 4 of 11


1              On December 11, 2018, the Trustee of the bankruptcy estate of the Debtor, pursuant to 28

 2   U.S.C. §§ 1452(a) and 1334(b), Rule 9027 of the Federal Rules of Bankruptcy Procedure filed the

 3   Notice of Removal of the civil action titled Akhoian Enterprises, Inc. dba Mr. Rooter Plumbing, a

 4   California corporation; John Akhoian, an individual; and Tamar Akhoian, an individual v. First-

 5   Citizens Bank & Trust Company, a North Carolina corporation; KI, LLC, a California limited

 6   liability company; Kravitz, LLC, a Delaware limited liability company; Louis Kravitz & Associates,

 7   Inc., a California corporation; Kravitz, Inc., a California corporation; Ascensus, Inc., a Delaware

 8   corporation; and Does 1 through 10, inclusive, Case No. 18STCV05408 (“State Court Action”),

 9   from the Superior Court of California, County of Los Angeles, where it was pending, to the United

10   States Bankruptcy Court, Central District of California, San Fernando Valley Division (“Notice of

11   Removal”).

12             The Notice of Removal was timely pursuant to the requirements of Fed. R. Bankr. Proc.

13   9027(a)(3)(A).3 On December 19, 2018 [Dkt. 2], the Court filed a Notice of and Order for Status

14   Conference, setting a status conference (“Status Conference”) on January 16, 2019 at 10:00 a.m. On

15   January 10, 2019 the Plaintiffs filed the Motion seeking to remand the removed State Court Action

16   back to Superior Court. On January 16, 2019 the Plaintiffs filed the Supplement. The February 6

17   hearing was continued by stipulation and order to April 3 and the Trustee’s response date to the

18   Motion and Supplement was correspondingly continued to March 20, 2019.

19             II. THE STANDARD FOR REMOVAL/REMAND

20             As is apparent from the Notice of Removal filed on December 11, 2019, removal was

21   undertaken pursuant to 28 U.S.C. § 1452(a), FRBP 9027(a) and LBR 9027-1. In addition, the Notice

22   of Removal reflects that the Complaint alleges causes of action that are a core proceeding pursuant

23   to 28 U.S.C. § 157(b)(2)(A), (E).

24
     3
       Once an action is removed to the district court, it is automatically referred to the bankruptcy court pursuant
25   to the standing orders promulgated under 28 U.S.C. § 157(a). Frye v. Excelsior Coll. (In re Frye), 2009
     Bankr. LEXIS 4556, at *27 (9th Cir. B.A.P. Apr. 7, 2009); Eyecare v. S. Cal. Urrea (In re Eyecare of S. Cal.),
26
     258 B.R. 765, 768 (Bankr. C.D. Cal. 2001) (“By general order the Central District of California has referred
     to the bankruptcy judges all matters within the scope of section 157(a). Where such an order is in effect,
27
     removal is made directly to the bankruptcy court.”), police or regulatory power, § 1452(a) and Rule 9027
28   authorize removal of the State Court Action to this court. See, 28 U.S.C. § 1452(a); Fed. R. Bankr. P. 9027(a).

                                                            4
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                  Desc
                                  Main Document     Page 5 of 11


1              The Trustee asserts there are grounds for removal of the State Court Action to the

 2   Bankruptcy Court in that (a) the claims asserted in the Complaint are property of the Estate, and (b)

 3   only the Bankruptcy Court can make any determination regarding misleading and incomplete

 4   allegations in the Complaint concerning the conduct of the Trustee. 28 U.S.C. § 1452(a) permits

 5   removal of “any claim or cause of action in a civil action…to the district court for the district where

 6   such civil action is pending, if [the] district court has jurisdiction of such claim or cause of action

 7   under section 1334 of this title.” 28 U.S.C. §1452(a). Under 28 U.S.C. § 1334(b), district courts have

 8   original (but not exclusive) jurisdiction over “all civil proceedings arising under title 11, or arising in

 9   or related to cases under title 11.” Id. § 1334(b).3

10             Pursuant to 28 U.S.C. § 157(b), this Court has jurisdiction over “all cases under title

11   11 and all core proceedings arising under title 11, or arising in a case under title 11, referred under

12   subsection (a) of this section.” This Court has core jurisdiction over the State Court Action by virtue

13   of 28 U.S.C. §§ 157(b)(2)(A), (E) because the State Court Action appears to relate to property of the

14   Estate and conduct of the Trustee alleged to have occurred in connection with Estate property during

15   the course of this case, and resolution of the removed State Court Action in the Bankruptcy Court

16   therefore is necessary and will avoid inconsistent rulings affecting administration of the Estate.

17             Civil actions that are “related to” a case under title 11 may also be removed from the

18   state court to federal district court by one of the parties to the litigation pursuant to § 1452(a).

19   Maitland v. Mitchell (In re Harris Pine Mills), 44 F.3d 1431, 1435 (9th Cir. 1995). Should the Court

20   find that it does not have core jurisdiction over the State Court Action, the Court has jurisdiction to

21   hear the State Court Action under 28 U.S.C. § 157(c)(1).

22             This Court has original jurisdiction over the State Court Action because of the claims

23   asserted therein and the Bankruptcy Case is not a civil proceeding in the U.S. Tax Court or a civil

24   action to enforce a governmental unit’s policy or regulatory power, § 1452(a) and Rule 9027

25   authorize removal of the State Court Action to this court. See, 28 U.S.C. § 1452(a);

26   Fed.R.Bankr.Proc. 9027(a).

27             Pursuant to 28 U.S.C. § 157(b), this Court has jurisdiction over “all cases under title 11 and

28   all core proceedings arising under title 11, or arising in a case under title 11, referred under

                                                            5
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17               Desc
                                  Main Document     Page 6 of 11


1    subsection (a) of this section.” This Court has core jurisdiction over the Complaint by virtue of 28

 2   U.S.C. §157(b)(2)(A), (E) because the Complaint relates to property of the Estate and conduct which

 3   is alleged to have occurred in connection with Estate property, specifically property that was the

 4   subject of the settlement agreement between the Trustee and the Debtor and non-debtors, who are

 5   the Plaintiffs in the removed State Court Action. The Complaint related to property that was the

 6   subject of the Trustee’s Motion for Compromise with the Plaintiffs in the removed Complaint, which

 7   Motion was approved by this Court’s order. See Dkt. 91. Thus, the claims made in the Complaint

 8   could certainly bear on multiple aspects of the Debtor’s Estate.

 9             Resolution of the Complaint in the Bankruptcy Court is necessary and will avoid potentially

10   inconsistent rulings affecting administration of the Estate if the Complaint were to proceed in the

11   Superior Court. The conduct alleged in the Complaint, as concerning the Trustee and the property

12   which was the subject of the Compromise Motion and Compromise Order may represent claims that

13   are property of the Debtor’s estate. The Complaint thus invokes this Court’s core jurisdiction.

14             The basis for removal here was that the State Court Action involves claims that are core

15   proceedings under 28 U.S.C. § 157(b)(2)(A) and (E). When the Court’s core jurisdiction is invoked

16   under 28 U.S.C. §157(b)(2)(A), (E), the Court need not consider section 1452(b) and the “equitable”

17   factors for remand do not weigh in favor of the state court adjudicating claims that may well be

18   property of this Estate or allege conduct of the Trustee.

19             Plaintiff’s Motion argues the Trustee’s lack of standing to remove the State Court Action

20   because he is not a party to it. However, as was set forth clearly in the Notice of Removal and

21   repeated here in the within Opposition, the Trustee’s standing is on the basis that the claims asserted

22   in the State Court Action are property of the bankruptcy Estate and thus should be before the

23   Bankruptcy Court.

24             Even if the Court should find that the Complaint does not present core questions, it

25   nevertheless has jurisdiction to hear the complaint under 28 U.S.C. § 157(c)(1). Civil actions that

26   are “related to” a case under title 11 may also be removed from the state court to federal district

27

28

                                                          6
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                  Desc
                                  Main Document     Page 7 of 11


 1   court by one of the parties to the litigation pursuant to § 1452(a).4 Maitland v. Mitchell (In re Harris

 2   Pine Mills), 44 F.3d 1431, 1435 (9th Cir. 1995). See also 28 U.S.C. § 1334(b).

 3             III.   REMOVAL WAS PROPER

 4             A.     Introduction

 5             The jurisdiction of the bankruptcy court involves a distinction between core and non-core

 6   bankruptcy matters. Core matters are those “arising under title 11, or arising in a case under title

 7   11.” 28 U.S.C. § 157(b)(1). The term “arising under” describes those proceedings involving a cause

 8   of action created or determined by a statutory provision of title 11, whereas, “arising in” refers to

 9   administrative matters that are not based on any right expressly created by Title 11 but which would

10   nevertheless have no existence outside of the bankruptcy case. In re Eastport Associates, 935 F.2d

11   1071, 1076 (9th Cir. 1991)(citing In re Wood, 825 F.2d 90, 96-97 (5th Cir. 1987)).

12             The basis for removal here was that the State Court Action involves claims that are core

13   proceedings under 28 U.S.C. § 157(b)(2)(A) and (E). In addition, the Notice of Removal stated that

14   the complaint asserted claims that were property of the estate and that it sought to determine rights

15   that are related to the Debtor’s rights. 28 U.S.C. § 157(b)(2)5 provides in pertinent part:

16                    “Core proceedings include, but are not limited to –

17                    (A) matters concerning the administration of the estate;

18                    ***

19                    (E) proceedings to determine, avoid or recover fraudulent

20                    conveyances;

21             The claims that were raised by Plaintiff in the Complaint described above at the very least

22   “arise in” Title 11. As stated previously, “[c]ore proceedings include…matters concerning that

23   administration of the estate…[and] other proceedings affecting the liquidation of the assets of the

24   estate.” In re Harris Pine Mills, 44 F.3d 1431, 1437 (9th Circ. 1995). In Harris Pine Mills, the court

25

     4
26   While the Trustee here filed the Notice of Removal, it should be noted that the Trustee is not a
   party to the Complaint.
27 5
     While Section 157(b)(2) contains a list of matters that fall within the core jurisdiction of the court,
28 the list is a non-exhaustive one. In re ACI-HDT Supply Company, 205 B.R. 231, 235 (BAP, 9th Cir.
   1997).
                                                      7
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                 Desc
                                  Main Document     Page 8 of 11


 1   held that “federal jurisdiction existed over Plaintiffs’ action as a core proceeding because Plaintiffs

 2   had sued Defendants for conduct undertaken in their capacity as HPM’s trustee in bankruptcy, or as

 3   agents of JMI as the bankruptcy trustee, and the actions involved the sale of assets that were the

 4   property of HPM’s bankruptcy estate.” Id.

 5             Further, “while the interest of a debtor in property is determined by state law, the question

 6   whether such property is property of the debtor’s estate is a federal question to be resolved under the

 7   Bankruptcy Code. 4 Collier on Bankruptcy, para. 541.02 (15th Ed. 1979)…Rule 701 of the Federal

 8   Rules of Bankruptcy Procedure. In re State of Missouri, 7 B.R. 974 (E.D. Arkansas 1980), which

 9   held:
                      In seems clear, at the very least, that the bankruptcy court has
10                    jurisdiction to resolve the competing claims to the property in question
                      by scrutinizing the respective legal interest and deciding whether the
11                    debtor’s interest is such that it is property of the estate within the
                      meaning of the Bankruptcy Code.
12

13   Id.

14             In addition to the foregoing, the facts underlying the Complaint “relate to” the bankruptcy of

15   the Debtor. Under the “related to” formulation, “a civil proceeding would be ‘related to a

16   bankruptcy if its outcome could conceivably have any effect on the bankruptcy estate. The

17   proceeding need not be against the debtor or the debtor’s property. It is sufficient if the ‘outcome

18   could alter the debtor’s rights, liabilities, options or freedom of action (either positively or

19   negatively) and which in any way impacts upon the handling and administration of the bankruptcy

20   estate.’” In re Fietz, 852 F.2d 455, 457 (9th Cir. 1988) (quoting Pacor, Inc. v. Higgins, 743 F.2d

21   984, 994 (3rd Cir. 1984)). Accordingly, under this “related to” analysis, the Court should deny the

22   Motion to remand the Complaint back to Superior Court.

23             B.     The Causes of Action Asserted in the Complaint Arose Pre-Petition and are

24   Property of the Estate.

25             Plaintiffs argue in their Supplement that while the three causes of action in the Complaint

26   allege “mistake” and acts that occurred pre-petition, the harm or “injury” did not occur until post

27   petition and as such the claims are not property of the estate. Supplement at p. 2 ll:19-20, p. 3. ll:1-

28   2. The Plaintiffs make this argument devoid of citations or authority to support their argument.

                                                          8
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                 Desc
                                  Main Document     Page 9 of 11


1              Applicable authority in fact sustains the Trustee’s position that claims asserted in the

 2   removed complaint are property of the debtor because they are rooted in pre-petition events. In

 3   Segal v. Rochelle, 382 U.S. 375 (1966) the Court held that a cause of action accruing after the

 4   commencement of the bankruptcy may be property of the estate if it is "sufficiently rooted in the pre-

 5   bankruptcy past." Id. at 380. And when the alleged negligent legal representation at bench occurred

 6   before the petition was filed, the malpractice claim is indeed "rooted in the pre-bankruptcy past."

 7   Citing Segal, several courts have found a cause of action to be estate property when it was rooted in

 8   the pre-bankruptcy past. See, e.g., Field v. Transcontinental Ins. Co., 219 B.R.115, 119 & n. 7

 9   (E.D.Va.1998); In re Richards, 24B.R. 859, 861 (Bankr.E.D.Mich.2000). At least one court has

10   reached this result expressly with regard to a debtor's legal malpractice claim. See, e.g., In re

11   Tomaiolo, 205 B.R. 10, 14-15 (Bankr.D.Mass.1997). Still other courts agree that under Segal a claim

12   is property of the estate, regardless of when it accrues, if the claim is adequately linked to "the pre-

13   bankruptcy past." See, e.g., Charts v. Nationwide Mut. Ins. Co., 30B.R. 552, 557-58 (D.Conn.2003);

14   Edwards v. Wyatt, 266 B.R. 64, 69-70 (E.D.Pa.2001); Casey v. Grasso (In re Riccitelli), Nos. 02-

15   10032, 04-1300, 2005 WL 388553, at *4-5 (Bankr. D.Mass. Feb. 7, 2005); In re Durrett, 187 B.R.

16   413, 417 (Bankr.D.N.H.1995).

17             Accordingly, the claims asserted by Plaintiffs in the Complaint are property of the estate and

18   should remain here to be adjudicated before the bankruptcy court. Nothing in the Supplement

19   supports remand.

20             C.     Service of Removal and Notice of Status Conference on Kravitz and Kravitz

21   Counsel was Proper

22             Plaintiffs’ wrongly argue that the removal was defective because the Notice of Removal and

23   the Notice of Order setting the Status Conference were not served on defendant Kravitz or Kravitz’

24   counsel, Supplement at page 3, lines 7 - 11. Plaintiffs are mistaken. At the time when the Trustee’s

25   Notice of Removal [Dkt. 1] and the Notice of Order setting the Status Conference [Dkt. 4] were filed

26   and served defendant Kravitz had not yet appeared in the Superior Court Action.

27             The Local Bankruptcy Rules (“LBR”) only require service of those who have appeared and

28   are of record. LBR 9027-1(a) requires service of the notice of removal only that it be “…

                                                           9
     2058718
Case 1:18-ap-01127-MT            Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17              Desc
                                 Main Document    Page 10 of 11


1    simultaneously served on all other parties to the removed action, on any trustee appointed in the

 2   bankruptcy case, and on the United States trustee.”

 3             At the time when the Notice of Removal and the Notice of Order setting the Status

 4   Conference were served, the defendant and its counsel had not appeared in the Superior Court

 5   action. This can be seen from the Report the Trustee has filed with the Superior Court pleadings in

 6   this Court. [Dkt. 5]. Further, the issue of ‘improper’ service of these two pleadings is now moot

 7   because defendant Kravitz was served with the Motion [Dkt. 7] as well as the Stipulation to

 8   Continue the Status Conference and the hearing on the Motion [Dkt. 13]. Kravitz has had notice of

 9   all these proceedings, including the upcoming hearing.

10             IV. CONCLUSION

11             Based on the foregoing, the Court should deny the Plaintiffs’ Motion and Supplement on all

12   grounds and the Complaint should remain here and not be remanded to Superior Court.

13

14   DATED: March 20, 2019                          BRUTZKUS GUBNER
15

16                                                  By: /s/ Talin Keshishian
                                                         Talin Keshishian
17                                                  Attorneys for David Seror, Chapter 7 Trustee
18

19

20

21

22

23

24

25

26

27

28

                                                        10
     2058718
Case 1:18-ap-01127-MT             Doc 19 Filed 03/20/19 Entered 03/20/19 14:18:17                      Desc
                                  Main Document    Page 11 of 11

                                 PROOF OF SERVICE OF DOCUMENT
1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367

 3   A true and correct copy of the foregoing document entitled: Trustee’s Opposition To Motion (1) Objecting
     To Removal And (2) To Remand Adversary Proceeding To State Court Pursuant To 28 U.S.C. § 1452
     will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
 4
     and (b) in the manner stated below:
 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
     General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
 6   document. On March 20, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
     proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
 7   transmission at the email addresses stated below:
              Richard Burstein rburstein@bg.law, ecf@bg.law
 8
              Jeffrey Huron jhuron@dykema.com, ebailon@dykema.com;catherall@dykema.com;
               jcedano@dykema.com;DocketLA@dykema.com
 9
              Gregory K Jones GJones@dykema.com, CAcossano@dykema.com;DocketLA@dykema.com
              Talin Keshishian tkeshishian@bg.law, ecf@bg.law
10
              United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
11            Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
                                                              Service information continued on attached page
12
     2. SERVED BY UNITED STATES MAIL: On March 20, 2019, I served the following persons and/or entities at
     the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
13   thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
     Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
14   hours after the document is filed.

15   United States Bankruptcy Court                           Louis Kravitz & Associates, Inc.
     Honorable Maureen A. Tighe                               a California corporation
     21041 Burbank Blvd., Suite 324                           16030 Ventura Boulevard, #200
16
     Woodland Hills, CA 91367                                 Encino, CA 91436
17   Kravitz, Inc.,                                           KI, LLC
     a California corporation                                 Limited Liability Company
18   16030 Ventura Boulevard, #200                            16030 Ventura Boulevard, #200
     Encino, CA 91436                                         Encino, CA 91436
19
     Kravitz, LLC                      RTS                    ASCENSUS, INC.
20   Limited Liability Company                                A Delaware corporation
     200 Dryden Road                                          1500 11th Street #390
21   Dresher, PA 19025                                        Sacramento, CA 95814
                                                                  Service information continued on attached page
22
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
23   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     ____________, I served the following persons and/or entities by personal delivery, overnight mail service, or
24   (for those who consented in writing to such service method), by facsimile transmission and/or email as
     follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
25   judge will be completed no later than 24 hours after the document is filed.
                                                                     Service information continued on attached page
26
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
27    March 20, 2019                      JENNIFER WARNER                    /s/ Jennifer Warner
      Date                                     Printed Name                  Signature
28

                                                            11
     2058718
